


110 HR 7242 IH: Pension Protection Act IRC

U.S. House of Representatives
2008-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7242
		IN THE HOUSE OF REPRESENTATIVES
		
			October 2, 2008
			Mr. Andrews
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To make technical corrections to the Pension Protection
		  Act of 2006 relating to the Internal Revenue Code of 1986, and for other
		  purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Pension Protection Act IRC
			 Amendments of 2008.
			(b)Table of
			 contentsThe table of contents is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Interest rate assumption for applying benefit
				limitations to lump sum distributions.
					Sec. 3. Technical correction to effective date of tax-free
				exchange provisions with respect to qualified long-term care insurance
				contracts.
					Sec. 4. Clarification of minimum required distribution rules
				for nonspouse beneficiaries of certain retirement plan
				distributions.
					Sec. 5. Amendments related to title IX of the Pension
				Protection Act of 2006.
					Sec. 6. Modification of IRA minimum distribution
				requirements.
					Sec. 7. Treatment of certain employer-owned life insurance
				contracts based on insured’s status.
					Sec. 8. Failure to satisfy notice and consent requirement for
				employer-owned life insurance contracts.
					Sec. 9. Clarification of deductibility of contributions to both
				defined contribution plans and defined benefit plans.
					Sec. 10. Clarifications relating to treatment of distributions
				from governmental retirement plans for health and long-term care insurance for
				public safety officers.
					Sec. 11. Non-safe harbor formulas permitted for combined
				plans.
					Sec. 12. Safe harbor cash balance formula to deemed to meet
				requirements of sections 401(a)(4) and
				411(B)(1).
					Sec. 13. Single participant combined plans.
					Sec. 14. Matching contributions provided through cash balance
				plan.
					Sec. 15. ESOP may form part of eligible combined
				plan.
					Sec. 16. Special funding target rule for plans computing
				accrued benefits by reference to hypothetical account balance.
				
			2.Interest rate
			 assumption for applying benefit limitations to lump sum distributions
			(a)In
			 generalClause (ii) of
			 section 415(b)(2)(E) of the Internal Revenue Code of 1986 is amended—
				(1)by striking
			 subclause (II),
				(2)by redesignating
			 subclause (III) as subclause (II),
				(3)by inserting
			 or at the end of subclause (I), and
				(4)by striking
			 the greatest of and inserting the greater
			 of.
				(b)Effective
			 dateThe amendments made by this section shall be effective as if
			 included in the enactment of section 303 of the Pension Protection Act of
			 2006.
			3.Technical correction
			 to effective date of tax-free exchange provisions with respect to qualified
			 long-term care insurance contracts
			(a)In
			 generalSection 844(g)(2) of the Pension Protection Act of 2006
			 (relating to effective date of amendments made to section 1035 of the Internal
			 Revenue Code of 1986) is amended to read as follows:
				
					(2)Tax-free
				exchanges
						(A)In
				generalExcept as provided in subparagraph (B), the amendments
				made by subsection (b) shall apply with respect to exchanges occurring after
				December 31, 2009.
						(B)Exchanges of
				qualified long-term care insurance contractsThe amendment made
				by subsection (b)(4) shall apply with respect to exchanges occurring on or
				after the date of the enactment of this
				Act.
						.
			(b)No
			 inferenceNothing in the amendment made by this section or the
			 amendment made by section 844(b)(4) of the Pension Protection Act of 2006 shall
			 be construed to create an inference with respect to the treatment of exchanges
			 of qualified long-term care insurance contracts under the Internal Revenue Code
			 of 1986 (as in effect before the date of the enactment of the Pension
			 Protection Act of 2006) other than section 1035(a)(4) of the Internal Revenue
			 Code of 1986.
			(c)Effective
			 dateThe provisions of this section (including the amendment made
			 thereby) shall apply as if included in the enactment of section 844 of the
			 Pension Protection Act of 2006.
			4.Clarification of
			 minimum required distribution rules for nonspouse beneficiaries of certain
			 retirement plan distributionsNot later than 90 days after the date of the
			 enactment of this Act, the Secretary of the Treasury shall issue the following
			 guidance:
			(1)Permitting a nonspouse beneficiary who is
			 receiving distributions from an eligible retirement plan under the 5-year rule
			 of section 401(a)(9)(B)(ii) of the Internal Revenue Code of 1986, to elect to
			 use the life expectancy rule of section 401(a)(9)(B)(iii) of such Code in
			 connection with an eligible rollover distribution described in section
			 402(c)(11) of such Code, provided that any amounts that would have been
			 required to be distributed under the life expectancy rule of section
			 401(a)(9)(B)(iii) of such Code are distributed by the earlier of December 31,
			 2010 or the end of the 5-year period determined under section 401(a)(9)(B)(ii)
			 of such Code.
			(2)Providing that a direct trustee-to-trustee
			 transfer under section 402(c)(11) that is made in the year following the year
			 of the employee’s death may include any undistributed required minimum
			 distributions under section 401(a)(9) for such year if the nonspouse
			 beneficiary on whose behalf the transfer is made is eligible to elect the
			 5-year rule of section 401(a)(9)(B)(ii).
			5.Amendments related to
			 title IX of the Pension Protection Act of 2006
			(a)Amendments
			 related to section 902
				(1)Subclause (I) of
			 section 401(k)(13)(D)(i) of the Internal Revenue Code of 1986 is amended by
			 striking such compensation as exceeds 1 percent but does not and
			 inserting such contributions as exceed 1 percent but do
			 not.
				(2)Subparagraph (E)
			 of section 401(k)(8) and subparagraph (G) of section 411(a)(3) of such Code are
			 each amended—
					(A)by striking
			 an erroneous automatic contribution and inserting a
			 permissible withdrawal, and
					(B)by striking
			 erroneous automatic
			 contribution in the heading and inserting
			 permissible
			 withdrawal.
					(3)Clause (ii) of
			 section 402(g)(2)(A) of such Code is amended by inserting through the
			 end of such taxable year after such amount.
				(4)Paragraph (3) of
			 section 414(w) of such Code is amended—
					(A)by inserting
			 and at the end of subparagraph (B),
					(B)by striking
			 subparagraph (C), and
					(C)by redesignating
			 subparagraph (D) as subparagraph (C).
					(5)Paragraph (5) of
			 section 414(w) of such Code is amended by striking and at the
			 end of subparagraph (B), by striking the period at the end of subparagraph (C)
			 and inserting a comma, and by adding at the end the following new
			 subsections:
					
						(D)a simplified
				employee pension the terms of which provide for a salary reduction arrangement
				described in section 408(k)(6), and
						(E)a simple
				retirement account (as defined in section
				408(p)).
						.
				(b)Amendments
			 related to section 903
				(1)Amendment of
			 1986 CodeParagraph (1) of section 414(x) of such Code is amended
			 by adding at the end of paragraph (1) the following new sentence: The
			 requirements for termination of either of the 2 plans shall be applicable
			 separately with respect to each plan, except that, prior to final distribution
			 of assets pursuant to such termination, nothing in this sentence shall be
			 construed to affect the application of paragraphs (3) and (4) to the applicable
			 defined contribution plan forming part of the eligible combined
			 plan.
				(2)Amendment of
			 ERISASection 210(e)(1) the
			 Employee Retirement Income Security Act of 1974 (29 U.S.C. 1060(e)(1)) is
			 amended by adding at the end the following new sentence: The
			 requirements for termination of either of the 2 plans shall be applicable
			 separately with respect to each plan, except that, prior to final distribution
			 of assets pursuant to such termination, nothing in this sentence shall be
			 construed to affect the application of paragraphs (3) and (4) to the applicable
			 individual account plan forming part of the eligible combined
			 plan..
				(c)Effective
			 dateThe amendments made by subsections (a) and (b) shall apply
			 as if included in the enactment of sections 902 and 903, respectively, of the
			 Pension Protection Act of 2006.
			6.Modification of IRA
			 minimum distribution requirements
			(a)In
			 general
				(1)Minimum
			 distribution exclusion amountSubsection (a) of section 408 of
			 the Internal Revenue Code of 1986 (relating to individual retirement account)
			 is amended by adding at the end the following new paragraph:
					
						(7)In the case of an interest not acquired by
				reason of the death of another individual, minimum distributions shall be
				required under rules prescribed under paragraph (6) only to the extent the
				value of all individual retirement plans of an individual exceeds $200,000 as
				of the close of the calendar year in which the taxable year
				begins.
						.
				(2)Tax-sheltered
			 annuities and individual retirement plans
					(A)Paragraph (10) of
			 section 403(b) of such Code (relating to distribution requirements) is amended
			 by adding at the end the following new sentence: For purposes of meeting
			 any minimum distribution requirement with respect to a contract described in
			 this subsection, all of an individual’s contracts described in this subsection
			 and individual retirement accounts and annuities shall be treated as 1
			 contract, and all amounts paid or distributed out of such contracts, accounts,
			 and annuities shall be treated as 1 distribution.
					(B)Paragraph (2) of
			 section 408(d) of such Code (relating to special rules for applying section 72)
			 is amended by adding at the end the following new sentence: For purposes
			 of meeting any minimum distribution requirement with respect to an individual
			 retirement account or annuity, all of an individual’s contracts described in
			 section 403(b) and individual retirement accounts and annuities shall be
			 treated as 1 contract, and all amounts paid or distributed out of such
			 contracts, accounts, and annuities shall be treated as 1
			 distribution.
					(b)Effective
			 dateThe amendment made by this section shall apply to
			 distributions made after December 31, 2008.
			7.Treatment of certain
			 employer-owned life insurance contracts based on insured’s status
			(a)In
			 generalClause (ii) of
			 section 101(j)(2)(A) of the Internal Revenue Code of 1986 (relating to
			 exceptions based on insured’s status) is amended by striking subclause (II), by
			 redesignating subclause (III) as subclause (IV), and by inserting after
			 subclause (I) the following:
				
					(II)a 5-percent owner (as defined in section
				414(q)(2)) at any time during the current or preceding year,
					(III)an employee who
				had compensation (as defined in section 415(c)(3)) for the preceding year, or
				whose annual rate of compensation (as so defined) for the current year is, in
				excess of the amount described in section 414(q)(1)(B)(i),
				or
					.
			(b)Effective
			 dateThe amendments made by subsection (a) shall apply to life
			 insurance contracts issued after the date of the enactment of this Act.
			8.Failure to
			 satisfy notice and consent requirement for employer-owned life insurance
			 contracts
			(a)In
			 generalSubsection (h) of
			 section 101 the Internal Revenue Code of 1986 (relating to treatment of certain
			 employer-owned life insurance contracts) is amended by adding at the end the
			 following new paragraph:
				
					(6)Special rule
				relating to notice and consentThe notice and consent requirements of
				paragraph (4) shall be treated as met with respect to an employer-owned life
				insurance contract, if—
						(A)the requirements
				of subparagraphs (A), (B), and (C) of such paragraph are met with respect to
				the employee not later than 90 days after the later of—
							(i)the date of the
				issuance of such contract, or
							(ii)the date the
				applicable policyholder first becomes the owner of such contract, and
							(B)it is shown that
				failure to otherwise meet the requirements of paragraph (4) is due to
				reasonable cause and not to willful
				neglect.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply as if
			 included in the enactment of section 863 of the Pension Protection Act of
			 2006.
			9.Clarification of
			 deductibility of contributions to both defined contribution plans and defined
			 benefit plans
			(a)In
			 generalSection 404(a)(3)(C)(iii) of the Internal Revenue Code of
			 1986 is amended by striking In the case of and all that follows
			 through exceed and inserting Subparagraph (A) shall apply
			 in the case of the contributions to the plans referred to in subparagraph (A),
			 and trusts forming a part of such plans, only if, and to the extent that, the
			 total of all such contributions which are made to defined contribution plans,
			 or trusts forming a part of defined contribution plans, exceed.
			(b)Effective
			 dateThe amendment made by this section shall apply as if
			 included in the enactment of section 803 of the Pension Protection Act of
			 2006.
			10.Clarifications
			 relating to treatment of distributions from governmental retirement plans for
			 health and long-term care insurance for public safety officers
			(a)Definition of
			 dependentSection 402(l)(1) of the Internal Revenue Code of 1986
			 is amended by striking (as defined in section 152) and inserting
			 (as defined in section 152, determined without regard to subsections
			 (b)(1), (b)(2), and (d)(1)(B) of section 152).
			(b)Clarification of
			 definition of qualified health insurance premiumsSection
			 402(l)(4)(D) of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new sentence: In the case of any such coverage
			 provided under a self-insured arrangement, such term includes the cost of
			 providing such coverage..
			(c)Effective
			 dateThe amendments made by this section shall apply as if
			 included in the enactment of section 845 of the Pension Protection Act of
			 2006.
			11.Non-safe harbor
			 formulas permitted for combined plans
			(a)Amendments to
			 Internal Revenue Code of 1986
				(1)Elimination of
			 safe harbor requirement for combined plansSubparagraph (A) of section 414(x)(2) of
			 the Internal Revenue Code of 1986 is amended—
					(A)by striking clause
			 (iv), and
					(B)by striking
			 , and at the end of clause (iii) and inserting a period.
					(2)Safe harbor made
			 permissible
					(A)In
			 generalParagraph (1) of section 414(x) of such Code is
			 amended—
						(i)by
			 striking (1) General
			 rule.—Except as provided and inserting the following:
							
								(1)General
				rules
									(A)Treatment of
				eligible combined planExcept
				as provided
									,
				and
						(ii)by
			 adding at the end the following new subparagraph:
							
								(B)Permissible
				combined plan safe harbor
									(i)Satisfaction of
				nondiscrimination requirements for qualified cash or deferred
				arrangementsA qualified cash or deferred arrangement which is
				included in an applicable defined contribution plan forming part of a safe
				harbor eligible combined plan shall be treated as meeting the requirements of
				section 401(k)(3)(A)(ii) if the requirements of paragraph (2)(C) are met with
				respect to such arrangement.
									(ii)Satisfaction of
				top-heavy rulesA defined
				benefit plan and applicable defined contribution plan forming part of a safe
				harbor eligible combined plan for any plan year shall be treated as meeting the
				requirements of section 416 for the plan
				year.
									.
						(B)Safe harbor
			 eligible combined plan definedParagraph (2) of section 414(x) of such
			 Code is amended—
						(i)in subparagraph
			 (A), by redesignating clauses (i), (ii), and (iii) as subclauses (I), (II), and
			 (III), respectively, and moving such subclauses (as so redesignated) 2 ems to
			 the right, and
						(ii)by
			 striking (2) Eligible
			 combined plan.— and all that follows through
			 (A) In
			 general.—The term and inserting the following:
							
								(2)Eligible
				combined plansFor purposes
				of this subsection—
									(A)In
				general
										(i)Eligible combined
				planThe
				term
										,
				and
						(iii)by
			 inserting after subparagraph (A)(i) (as amended by this subparagraph) the
			 following new clause:
							
								(ii)Safe harbor
				eligible combined planThe
				term safe harbor eligible combined plan means an eligible combined
				plan with respect to which the benefit, contribution, vesting, and
				nondiscrimination requirements of subparagraphs (B), (C), (D), (E), and (F) are
				met.
								.
						(3)Conforming
			 amendment(A)Paragraph (3) of section
			 414(x) of such Code is amended by striking (3)
			 Nondiscrimination
			 requirements and all that follows through (B)
			 Matching
			 contributions.—In applying and inserting the
			 following:
						
							(3)Contribution and
				notice requirements relating to matching contributionsIn
				applying
							.
					(B)Section 414(x) of such Code is amended
			 by striking paragraph (4) and renumbering paragraphs (5), (6), and (7) as
			 paragraphs (4), (5), and (6), respectively.
					(C)Paragraph (3) of section 414(x) of
			 such Code is amended by striking paragraph (5)(B) and inserting
			 paragraph (4)(B).
					(b)Amendments to
			 Employee Retirement Income Security Act of 1974
				(1)Elimination of
			 safe harbor requirement for combined plansSection 210(e)(2)(A) of the Employee
			 Retirement Income Security Act of 1974 (29 U.S.C. 1060(e)(2)(A)) is
			 amended—
					(A)by striking clause
			 (iv), and
					(B)by striking
			 , and at the end of clause (iii) and inserting a period.
					(2)Safe harbor made
			 permissible
					(A)In
			 generalSection 210(e)(1) of such Act (29 U.S.C. 1060(e)(1)) is
			 amended—
						(i)by
			 striking (1) General
			 rule.—Except as provided and inserting the following:
							
								(1)General
				rules
									(A)Treatment of
				eligible combined planExcept
				as provided
									,
				and
						(ii)by
			 adding at the end the following new subparagraph:
							
								(B)Permissible
				combined plan safe harbor
									(i)Satisfaction of
				nondiscrimination requirements for qualified cash or deferred
				arrangementsA qualified cash or deferred arrangement which is
				included in an applicable individual account plan forming part of a safe harbor
				eligible combined plan shall be treated as meeting the requirements of section
				401(k)(3)(A)(ii) of the Internal Revenue Code of 1986 if the requirements of
				paragraph (2) are met with respect to such
				arrangement.
									.
						(B)Safe harbor
			 eligible combined plan definedSection 210(e)(2) of such Act (29 U.S.C.
			 1060(e)(2)) is amended—
						(i)in subparagraph (A)
			 by redesignating clauses (i), (ii), and (iii) as subclauses (I), (II), and
			 (III), respectively, and moving such subclauses (as so redesignated) 2 ems to
			 the right, and
						(ii)by
			 striking (2) Eligible
			 combined plan.— and all that follows through
			 (A) In
			 general.—The term and inserting the following:
							
								(2)Eligible
				combined plansFor purposes
				of this subsection—
									(A)In
				general
										(i)Eligible
				combined planThe
				term
										,
				and
						(iii)by
			 inserting after subparagraph (A)(i) (as amended by this subparagraph) the
			 following new clause:
							
								(ii)Safe harbor
				eligible combined planThe
				term safe harbor eligible combined plan means an eligible combined
				plan with respect to which the benefit, contribution, vesting, and
				nondiscrimination requirements of subparagraphs (B), (C), (D), (E), and (F) are
				met.
								.
						(3)Conforming
			 amendmentsSection 210(e) of such Act (29 U.S.C. 1060(e)) is
			 amended by striking (3) Nondiscrimination requirements and all
			 that follows through (B)
			 Matching
			 contributions.—In applying and inserting the
			 following:
					
						(3)Contribution and
				notice requirements relating to matching contributionsIn
				applying
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply with respect to plan years beginning after December
			 31, 2009.
			12.Safe harbor cash
			 balance formula to deemed to meet requirements of sections
			 401(a)(4) and
			 411(B)(1)
			(a)Amendments to
			 Internal Revenue Code of 1986
				(1)Limitation on
			 cash balance formulaSubparagraph (B) of section 414(x)(2) of the
			 Internal Revenue Code of 1986 (relating to benefit requirements) is amended by
			 adding at the end the following new clause:
					
						(v)Limitations on
				modified cash balance formulaIn the case of a defined benefit plan under
				which a participant over age 30 receives a pay credit for the year which is
				greater than the minimum percentage of compensation for such participant under
				the table described in clause (iii), such plan shall be treated as meeting the
				requirements of such clause only if—
							(I)the ratio which
				such pay credit (expressed as a percentage of compensation) bears to the pay
				credit (expressed as a percentage of compensation) for the immediately
				preceding age bracket under the plan for the year, is no greater than
							(II)the ratio which
				the minimum percentage for such participant under such table bears to the
				minimum percentage for the immediately preceding age bracket under such
				table.
							.
				
				(2)Nondiscrimination
			 and benefit requirementsSubagragraph (B) of section 414(x) of
			 such Code is amended by adding at the end the following new clause:
					
						(iii)Satisfaction
				of nondiscrimination and benefit requirements for defined benefit
				plansA defined benefit plan
				forming part of a safe harbor eligible combined plan shall be treated as
				meeting the requirements of sections 401(a)(4) and 411(b)(1)(B) if the
				requirements of paragraph (2)(B)(iii) are met with respect to such
				arrangement.
						.
				(b)Amendments to
			 Employee Retirement Income Security Act of 1974
				(1)Limitation on
			 cash balance formulaSection 210(e)(2)(B) of the Employee
			 Retirement Income Security Act of 1974 (29 U.S.C. 1060(e)(2)(B)) is amended by
			 adding at the end the following new clause:
					
						(v)Limitations on
				modified cash balance formulaIn the case of a defined benefit plan under
				which a participant over age 30 receives a pay credit for the year which is
				greater than the minimum percentage of compensation for such participant under
				the table described in clause (iii), such plan shall be treated as meeting the
				requirements of such clause only if—
							(I)the ratio which
				such pay credit (expressed as a percentage of compensation) bears to the pay
				credit (expressed as a percentage of compensation) for the immediately
				preceding age bracket under the plan for the year, is no greater than
							(II)the ratio which
				the minimum percentage for such participant under such table bears to the
				minimum percentage for the immediately preceding age bracket under such
				table.
							.
				(2)Nondiscrimination
			 and benefit requirementsSection 210(e)(1) of such Act (29 U.S.C.
			 1060(e)(1)) is amended by adding at the end the following new
			 subparagraph:
					
						(ii)Satisfaction of
				nondiscrimination and benefit requirements for defined benefit
				plansA defined benefit plan
				forming part of a safe harbor eligible combined plan shall be treated as
				meeting the requirements of section 204(b)(1)(B) if the requirements of
				paragraph (2)(B)(iii) are met with respect to such
				arrangement.
						.
				(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to plan years beginning after December 31, 2009.
			13.Single
			 participant combined plans
			(a)Amendment to
			 Internal Revenue Code of 1986The last sentence of section 414(x)(2)(A)
			 of the Internal Revenue Code of 1986 is amended by inserting before the period
			 at the end the following: and by substituting 1 for
			 2 each place it appears. For purposes of the preceding sentence,
			 a self-employed individual described in section 401(c)(1) shall be treated as
			 an employee, and an employee who is a nonresident alien individual who receives
			 no earned income (within the meaning of section 911(d)(2)) from the employer
			 which constitutes income from sources within the United States (within the
			 meaning of section 861(a)(3)) shall not be treated as an
			 employee.
			(b)Amendment to
			 Employee Retirement Income Security Act of 1974The last sentence
			 of section 210(e)(2)(A) of the Employee Retirement Income Security Act of 1974
			 (29 U.S.C. 1060(e)(2)(A)) is amended by inserting before the period at the end
			 the following: and by substituting 1 for 2
			 each place it appears. For purposes of the preceding sentence, a self-employed
			 individual described in section 401(c)(1) of such Code shall be treated as an
			 employee, and an employee who is a nonresident alien individual who receives no
			 earned income (within the meaning of section 911(d)(2) of such Code) from the
			 employer which constitutes income from sources within the United States (within
			 the meaning of section 861(a)(3) of such Code) shall not be treated as an
			 employee.
			(c)Effective
			 dateThe amendments made by this section shall apply as if
			 included in the enactment of section 903 of the Pension Protection Act of
			 2006.
			14.Matching
			 contributions provided through cash balance plan
			(a)In
			 general
				(1)Additional
			 accruals under defined benefit plan forming part of eligible combined plan
			 provided as matching contributions
					(A)Certain
			 arrangements under defined benefit plan satisfy definitely determinable benefit
			 requirementSubsection (a) of section 401 of the Internal Revenue
			 Code of 1986 is amended by inserting after paragraph (37) the following new
			 paragraph:
						
							(38)Qualified
				matching accrual under eligible combined plan satisfies definitely determinable
				benefit requirementA trust forming part of a defined benefit
				plan which forms part of an eligible combined plan (as defined in section
				414(x)) shall not be treated as failing to constitute a qualified trust merely
				because such plan includes qualified matching accruals (as defined in
				subsection
				(m)(13)).
							.
					(B)Matching
			 accrualsSubsection (m) of section 401 of such Code is amended by
			 redesignating paragraph (13) as paragraph (14) and by inserting after paragraph
			 (12) the following new paragraph:
						
							(13)Special rules
				relating to qualified matching accruals under a eligible combined
				planFor purposes of this section—
								(A)Qualified
				matching accrualThe term qualified matching accrual
				means an amount funded by an employer in the form of a benefit accrual under a
				defined benefit plan forming part of an eligible combined plan (as defined in
				section 414(x)) to match elective deferrals under a qualified cash or deferred
				arrangement which is part of such eligible combined plan (as so defined) and
				which meets the formula requirements of subparagraph (B). The benefit accrual
				shall be determined under a nondiscretionary formula set forth in the defined
				benefit plan. For purposes of determining such benefit accrual, the amount of
				elective deferrals taken into account under such formula may be limited under
				the plan.
								(B)Formula
				requirementsA benefit accrual meets the requirements of this
				subparagraph if such accrual is a hypothetical contribution that is added to a
				participant’s hypothetical account balance, the amount of which is determined,
				in accordance with the matching accrual formula set forth in the plan, with
				reference to the amount of the elective deferrals made by the participant for
				the plan year to a qualified cash or deferred arrangement which is part of the
				eligible combined plan (as defined in section 414(x)). Matching accruals under
				the formula may vary with age or other employment-related factors.
								(C)Coordinate with
				employer contributionsFor purposes of paragraph (4), the term
				employer contributions shall not include any amount contributed by
				an employer to a defined benefit plan for the purpose of funding any qualified
				matching accruals.
								(D)Safe harbor
				formulaA qualified matching accrual formula shall be deemed to
				satisfy subsection (a)(4) if it satisfies the requirements of clauses (i) and
				(ii).
									(i)Elective
				deferrals at or above maximum matchable rateFor an employee who
				makes elective deferrals at or above the maximum matchable rate, the qualified
				matching benefit accrual for the plan year is a hypothetical allocation under a
				cash balance plan that equals a percentage (not greater than 4 percent) of
				compensation (as defined in section 414(s)).
									(ii)Elective
				deferrals below maximum matchable rateFor employees who make
				elective deferrals at a rate that is below the maximum matchable rate, the
				qualified matching benefit accrual for such plan year shall be prorated. The
				plan may prorate the qualified benefit accrual on the basis of whole
				percentages, and the plan may require that an employee’s elective deferrals be
				stated as whole percentages.
									(iii)Maximum
				matchable rateFor purposes of this subparagraph, the maximum
				matchable rate must be a specified percentage of compensation which does not
				exceed 4 percent.
									(iv)Cash balance
				plan definedFor purposes of
				clause (i), a cash balance plan is a defined benefit plan that defines an
				employee’s benefits by reference to the employee’s hypothetical account. Such
				hypothetical account is determined by reference, first, to hypothetical
				contribution allocations, and, second, to hypothetical interest credits (on an
				annual or more frequent basis). The right to future interest credits are
				determined without regard to future
				service.
									.
					(C)Exception to
			 benefit contingency ruleSubparagraph (A) of section 401(k)(4) of
			 such Code is amended by inserting or qualified matching accruals (as
			 defined in subsection (m)(13) after section
			 401(m)).
					(D)Forfeitures by
			 reason of excess deferralSubparagraph (G) of section 411(a)(3)
			 of the Code is amended by adding at the end the following: A rule
			 similar to the rule of the preceding sentence shall apply with respect to
			 qualified matching accruals (as defined in section 401(m)(13)).
					(E)Accrued benefit
			 requirement with respect to Matching accrualsParagraph (1) of
			 section 411(b) of such Code is amended by adding at the end the following new
			 subparagraph:
						
							(I)In the case of
				qualified matching accruals (as defined in section 401(m)(13)), the
				requirements for accrued benefits set forth in subparagraphs (A) through (H) of
				this subsection shall be applied on the basis of the rate of matching accruals
				available to participants, without regard to the actual elective deferrals made
				by
				participants.
							.
					(F)Participation
			 requirements with respect to qualified Matching
			 accrualsParagraph (26) of section 401(a) of such Code is amended
			 by redesignating subparagraph (H) as subparagraph (I), and by inserting after
			 subparagraph (G) the following new subparagraph:
						
							(H)Special testing
				rules for qualified Matching accruals
								(i)If
				an eligible combined plan (as defined in section 414(x)) includes qualified
				matching accruals (as defined in section 401(m)(13)), the rules in clauses (ii)
				and (iii) shall apply.
								(ii)Qualified
				Matching accruals only benefit formulaIf the only benefit
				formula in the defined benefit plan forming a part of the eligible combined
				plan is a qualified matching accrual formula, the requirements of this
				paragraph shall be applied by treating a participant’s annual benefit accrual
				as the maximum accrual that was available to the participant for the plan year,
				regardless of whether the maximum matchable elective deferrals were actually
				made by the participant. If the qualified matching accrual formula applies to
				elective deferrals in excess of 6 percent of compensation, then the
				requirements of this paragraph must be applied by taking into account the
				actual matching accruals earned by participants for the plan year.
								(iii)Multiple
				formulasIf the defined benefit plan includes one or more benefit
				formulas in addition to a qualified matching accrual formula, the employer may
				elect to apply clause (ii) to the qualified matching accrual formulas only if
				the requirements of this paragraph are satisfied separately with respect to the
				benefit accruals that are determined without regard to the qualified matching
				accrual
				formula.
								.
					(G)Regulations for
			 meeting nondiscrimination requirements
						(i)In
			 generalThe Secretary of the Treasury shall prescribe regulations
			 on ways in which qualified matching accruals (as defined by section 401(m)(13)
			 of the Internal Revenue Code of 1986, as added by this section) that do not
			 satisfy the formula requirements of section 401(m)(13)(D) of such Code (as
			 enacted by subsection (b) of this section) can satisfy the nondiscrimination
			 requirements of section 401(a)(4) of such Code. The regulations may prescribe
			 safe harbor formulas in addition to those prescribed by section
			 401(m)(13)(D).
						(ii)Temporary and
			 final formThe Secretary shall prescribe the regulations required
			 by clause (i) in temporary form not later than 6 months after the effective
			 date of this section and in final form not later than 18 months after the
			 effective date of this section.
						(H)Plan years
			 beginning before issuance of regulationsFor plan years beginning
			 prior to the date the regulations described in subsection (g) are issued in
			 final form (and after the effective date of this section), a plan’s qualified
			 matching accrual formula must satisfy a reasonable, good faith, interpretation
			 of section 401(a)(4) of such Code.
					(2)Cash balance
			 matching to satisfy contribution safe harbor for combined
			 planSubparagraph (C) of section 414(x)(2) of such Code is
			 amended by adding at the end the following new clause:
					
						(iii)Special rule
				for matching pay creditsIf
				the defined benefit plan forming part of the eligible combined plan is an
				applicable defined benefit plan as defined in section 411(a)(13)(B) which meets
				the interest credit requirements of section 411(b)(5)(B)(i), the plan shall be
				treated as meeting the requirements of clause (i) if with respect to any plan
				year each participant receives a matching pay credit in an amount equal to 50
				percent of so much of the pay credit otherwise received by the participant as
				does not exceed 4 percent of compensation. A plan shall not fail to meet the
				requirements of sections 401(a)(4) and 411(b)(1) merely because the plan
				provides matching pay credit as provided in this
				clause.
						.
				(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to plan years beginning after December 31, 2009.
			15.ESOP may form
			 part of eligible combined plan
			(a)Amendment to
			 Internal Revenue Code of 1986Paragraph (6) of section 414(x) of the
			 Internal Revenue Code of 1986 (defining applicable defined contribution plan),
			 as amended by this Act) is amended by adding at the end the following new
			 subparagraph:
				
					(C)ESOPAn applicable defined contribution plan
				forming part of an eligible combined plan may include an employee stock
				ownership plan (as defined in section
				4975(e)(7)).
					.
			(b)Amendment to
			 Employee Retirement Income Security Act of 1974Section 210(e)(6)
			 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1060(e)(6))
			 is amended by adding at the end the following new subparagraph:
				
					(C)ESOPAn applicable individual account plan
				forming part of an eligible combined plan may include an employee stock
				ownership plan (as defined in section 4975(e)(7) of the Internal Revenue Code
				of
				1986).
					.
			(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to plan years beginning after December 31, 2009.
			16.Special funding
			 target rule for plans computing accrued benefits by reference to hypothetical
			 account balance
			(a)Amendment to
			 Internal Revenue Code 1986Paragraph (1) of section 436(j) of the
			 Internal Revenue Code of 1986 (defining funding target attainment percentage)
			 is amended by adding at the end the following:
				
					For purposes of the preceding sentence, in the
			 case of a defined benefit plan under which the accrued benefit (or portion
			 thereof) is expressed as the balance of a hypothetical account, the funding
			 target with respect to such benefits shall be the lesser
			 of—(A)the funding target with respect to such
				benefits determined under such section (without regard to this sentence),
				or
					(B)the aggregate
				balance of the hypothetical
				accounts.
					.
			(b)Amendment to Employee Retirement
			 Income Security Act of 1974Section 206(g)(9)(A) of the Employee
			 Retirement Income Security Act of 1974 (29 U.S.C. 1056(g)(9)(A)) is amended by
			 adding at the end the following:
				
					For purposes
			 of the preceding sentence, in the case of a defined benefit plan under which
			 the accrued benefit (or portion thereof) is expressed as the balance of a
			 hypothetical account, the funding target with respect to such benefits shall be
			 the lesser of—(i)the funding target with respect to such
				benefits determined under such section (without regard to this sentence),
				or
					(ii)the aggregate
				balance of the hypothetical
				accounts.
					.
			(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to plan years beginning after December 31, 2008.
			
